Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim 1-12 are pending 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/30/2020 and 10/30/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims priority under 35 U.S.C. § 119(e) from U.S. Provisional Application No. 62/977,974, filed February 18, 2020, U.S. Provisional Application No. 
62/977,952, filed February 18, 2020, U.S. Provisional Application No. 62/972,896, filed February 11, 2020, U.S. Provisional Application No. 62/972,310, filed February 10, 2020, U.S. Provisional Application No. 62/960,384, filed January 13, 2020, U.S. Provisional Application 
No. 62/925,258, filed October 24, 2019, U.S. Provisional 62/871,286, filed July 8, 2019, U.S. Provisional 62/871,283, filed July 8, 2019, U.S. Provisional 62/807,356, filed February 19, 2019, and U.S. Provisional 62/807,368, filed February 19, 2019. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12  are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  or alternatively are  rejected under 35 U.S.C. 103(a) as being unpatentable over by  being unpatentable over Sertchook et al. (US 2014/0147396) (Cited in IDS dated 09/30/2020)
Instant claims are drawn to a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising about 2.5% w/w to about 10% w/w benzoyl peroxide as an active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition, and wherein said pharmaceutical composition is a cream or an emulsion.
Sertchook et al. teach a method for the treatment of rosacea (e.g. abstract, paragraph 0017, 0030) comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising from about 2.5% to about 10% benzoyl peroxide as an active ingredient 
With regards  instant claims 3-5 and 12,  the limitations of wherein the total amount of benzoic acid in the skin of the subject after treatment with said pharmaceutical composition is less than 11,000 ng, or ranges from 4000 mg-6000ng or ranges from 4500 ng to 5500 ng  and the limitation wherein irritation observed on the skin of the subject after treatment with said pharmaceutical composition remains constant over time. These are functional limitations which will occur as the result of the administration of the composition to the subject. Sertchook et al. teach a method for the treatment of rosacea (instantly claimed condition) comprising topically applying to the skin of a subject (instantly claimed administration route) in need of said treatment a 
As such claims 1-12 are anticipated by Sertchook et al. and/or rendered prima facia obvious by the teachings of Sertchook et al.   As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in treating rosacea with the instantly claimed composition, absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 9,687,465 (‘465)
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising benzoyl peroxide as an active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising about 2.5% to about 10% benzoyl peroxide as an active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient 
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-13, 21-24 of copending Application No. 15/879,600, claims 1-29 of copending 17/156,941, and claims 1-5, 7-10, 14-20, 22-25, 29 and 30 of copending 16/794,809
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims recite a regimen for the therapeutic treatment of rosacea, the regimen comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising benzoyl peroxide as an active ingredient, and a pharmaceutically acceptable carrier or excipient, wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition.
This is a provisional nonstatutory double patenting rejection because the patentably

Conclusion
Claims 1-12 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629